DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to Restriction Requirement, received 2-15-2020, is acknowledged.  Applicants elect, without traverse, Invention I, claims 1-12, 14-16, 22, and 23, drawn to recombinant MVA vector.
	Claims 1, 6-9, 11, 12, 14, 15, and 17 have been amended.  Claims 2-5, 10, 16, 20, 22, and 23 have been canceled.  New claims 24, and 25 have been added and incorporated into Invention I.
Claims 1, 6-9, 11, 12, 14, 15, 17-19, 21, 24, and 25 are pending.  Claims 17-19, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1, 6-9, 11, 12, 14, 15, 24, and 25 are under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 7, line 2, define "NANP".
Page 12, line 8, why is "PLASMODIUM ANTIGEN" in capitals?
Page 14, lines 1 and 2, "E. coli " should not be in italics for consistency with the rest of the specification bacterial and parasite names; "Sudan ebolavirus " should not be in italics.
Page 41, lines 14-18, what do the designations #25 and #24 refer to?
Appropriate correction is required.


Drawings
Figure 3 is objected to because the Brief Description, page 7, lines 1-4, refer to 3A and 3B, but there is no designation 3A or 3B in the submitted Figure 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 11, 12, 14, 15, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is drawn to a first nucleic acid sequence encoding a Plasmodium antigen sequence or "fragment thereof".
	It is unclear what may be included in or excluded from the scope of "fragment thereof".  For example, is one amino acid residue acceptable?  Does said fragment thereof have any function, e.g., as an immunogen or antigen?
	Claims 6-9, 11, 12, 14, 15, 24, and 25 all depend from claim 1, but do not clarify the issue.
Claims 1, 6-9, 11, 12, 14, 15, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a recombinant modified vaccinia Ankara (MVA) viral vector comprising
i)    a first nucleic acid sequence encoding a Plasmodium antigen sequence or fragment thereof and a transmembrane domain of a glycoprotein (GP) of Marburg virus, and
ii)    a second nucleic acid sequence encoding a Marburg virus VP40 matrix protein;
wherein both the first nucleic acid and the second nucleic acid sequence are under the control of promoters compatible with poxvirus expression systems; and 
wherein upon expression, the Plasmodium antigen and matrix protein are capable of assembling together to form virus like particles (VLPs).
	Page 26, lines 2-12 of the specification recite: 
	In exemplary embodiments, the number of homopolymer stretches in the Plasmodium antigen sequence will be reduced to stabilize the construct. A silent mutation may be provided for anything similar to a vaccinia termination signal. An extra nucleotide may 5 be added in order to express the transmembrane, rather than the secreted, form of any Plasmodium antigen. 
	In exemplary embodiments, the sequences are codon optimized for expression in MVA; sequences with runs of 5 deoxyguanosines, > 5 deoxycytidines, > 5 
deoxyadenosines, and > 5 deoxythymidines are interrupted by silent mutation to10 minimize loss of expression due to frame shift mutations; and the GP sequence is 
modified through addition of an extra nucleotide to express the transmembrane, rather 
than the secreted, form of the protein. 

The claim does not specify if said GP sequence is modified through addition of an extra nucleotide to express the transmembrane, rather than the secreted, form of the protein.  Therefore, it is unclear if the expressed Plasmodium antigen is the transmembrane form or the secreted form of said expressed Plasmodium antigen.
	Claims 6-9, 11, 12, 14, 15, 24, and 25 all depend from claim 1, but do not clarify the issue.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is the pharmaceutical composition of claim 14, wherein the at least one recombinant MVA viral vector is formulated for intraperitoneal, intramuscular, intradermal, epidermal, mucosal or intravenous administration.
	It is unclear what modifications of said pharmaceutical composition of claim 14 are required by the "formulating" of said pharmaceutical composition for the various administration procedures.



Claim Objections
Claim 6 is objected to because of the following:  "modified deletion III" should be "modified deletion site III" for consistency with the teachings in the specification, page 4.  Appropriate correction is required.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 23, 2021